Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Daifei Zhang (Reg. No. 79,356) on 05/20/2022 (confirmed via email on 05/24/2022). 
The application has been amended as follows: 
In The Claims:

1. (Currently amended) A random access method, wherein the random access method is applied to a base station, and comprises:
receiving, by using a pre-configured first SubCarrier Spacing (SCS), a first random access preamble message transmitted by a User Equipment (UE) when the base station instructs the UE to perform an initial access according to a contention-based random access mechanism; 
transmitting, by using a predetermined second SCS, a first Random Access Response (RAR) message to the UE according to the first random access preamble message, wherein the predetermined second SCS is the same as a SCS used in a transmission of ReMaining System Information (RMSI) over 
receiving, by using a predetermined fourth SCS or a fifth SCS configured by the network, a first scheduling transmission message transmitted by the UE according to the first RAR message; and 
transmitting, by using a predetermined sixth SCS or a seventh SCS configured by the network, a first collision resolution message to the UE according to the first scheduling transmission message, to complete the initial access.

8. (Currently amended) A random access method, wherein the random access method is applied to a UE, and comprises:
transmitting, by using a pre-configured first SCS, a first random access preamble message to a base station when the base station instructs the UE to perform an initial access according to a contention-based random access mechanism; 
receiving, by using a predetermined second SCS, a first RAR message transmitted by the base station according to the first random access preamble message, wherein the predetermined second SCS is the same as a SCS used in a transmission of ReMaining System Information (RMSI) over 
transmitting, by using a predetermined fourth SCS or a fifth SCS configured by a network, a first scheduling transmission message to the base station according to the first RAR message; and 
receiving, by using a predetermined sixth SCS or a seventh SCS configured by the network, a first collision resolution message transmitted by the base station according to the first scheduling transmission message, to complete the initial access.

Allowable Subject Matter
In view of amended claims and further search, Claims 1, 3, 4, 8, 10, 11, 19, 21, 29, and 30 are allowed.

The following is an examiner’s statement of reasons for allowance:
The reasons for Allowance are the same as those presented by the Applicant in the Remarks submitted on 05/03/0222 when taken in conjunction with the Examiner’s Amendment which render the claim language to be in conformity with Applicant’s remarks.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KASHIF SIDDIQUI whose telephone number is (571)270-3188.  The examiner can normally be reached on M-R 6:00 EST to 16:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Rutkowski can be reached on 571-270-1215.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/KASHIF SIDDIQUI/
Primary Examiner, Art Unit 2415